Citation Nr: 1232690	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected anxiety and depression prior to August 4, 2011, and a disability rating in excess of 70 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran's case was previously before the Board in March 2011.  At that time the issues on appeal were entitlement to service connection for a dental condition and entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety and depression.  On remand, the Veteran received a staged increase for his anxiety and depression disability by way of a rating decision dated in May 2012.

In that regard, the Veteran's disability rating was increased to 50 percent from March 1, 2008, and to 70 percent from August 4, 2011.  (The issue on appeal has been re-characterized to reflect this action.)  

As noted the Veteran's appeal also included the issue of entitlement to service connection for full mouth reconstruction of dentition for dental treatment purposes.  The Veteran was granted service connection for his claimed dental condition by way of the rating decision dated in May 2012.  Although the one-year period to submit a notice of disagreement with the rating action has not yet expired, there is no indication in the claims folder that the Veteran has expressed any disagreement with the May 2012 action that granted service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the now service-connected dental disability.  



FINDINGS OF FACT

1.  Prior to August 4, 2011, the Veteran's service-connected psychiatric symptoms are shown to more closely approximate that of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; panic attacks more than once per week; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  From August 4, 2011, the psychiatric disability is not manifested by evidence of total occupation and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name at any time.   


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for service-connected anxiety and depression prior to August 4, 2011, and a disability rating in excess of 70 percent from that date have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, 4.132, Diagnostic Codes 9413-9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from February 1982 to February 2008.  His disability claim was initiated as part of the Benefits Delivery at Discharge (BDD) program in October 2007.  This means the Veteran submitted his claim for benefits prior to his date of retirement from service, based on years of service, in February 2008.

The Veteran's service treatment records (STRs) document treatment for psychiatric-related complaints to include the prescription of medications for the Veteran's symptoms.  

The Veteran was afforded a VA examination, while he was still on active duty, in November 2007.  The Veteran said that his symptoms had begun about four years earlier when he discovered his unit commander in a compromising position with several enlisted members.  This led to disciplinary action with him being responsible for the report of the misconduct.  He had to testify against the parties.  He listed several other instances during service that caused him anxiety and depression, to include marital problems.  He also experienced panic attacks.  The Veteran was also faced with making a change in his life with his upcoming retirement.

The Veteran lived with his significant other.  The Veteran said he enjoyed going to work because he was able to help people.  He was also working a second, part-time job to help alleviate debt caused by a former wife.  He reported that he sometimes worked 90 hours a week.  The Veteran reported that he enjoyed taking his boat on the lake in summer.  He also had a recreational vehicle (RV) that he liked to use for camping.  In the winter he would go snowboarding and skiing.  The Veteran also reported that he loved working on cars and would go to the gym.

The examiner said that the Veteran spoke rapidly and was frequently tangential.  He said the Veteran sat on the edge of his chair with his hands clasped and elbows resting on his knees, leaning forward.  The examiner said he felt this created a relatively intense presence throughout the entire interview.  The Veteran's mood was said to be anxious and his affect slightly constricted but appropriate.  The examiner related that the Veteran's thought processes were tangential at times and said one association appeared to distract the Veteran from what he was saying.  There was no evidence of homicidal or suicidal ideation and no evidence of hallucinations.

The examiner provided Axis I diagnoses of anxiety, not otherwise specified (NOS) and depression NOS.  He said that stressors included financial strain secondary to the abuse of the Veteran's fourth wife, continued abuse from her, limited social support network, estranged from his sister, impending discharge from service that will require transition to some kind of work other than what he has known for 26 years, and physical problems.  The examiner provided a Global Assessment of Functioning (GAF) score of 68.

The examiner further commented that the Veteran did not have difficulty in performing activities of daily living.  He did have difficulty in establishing and maintaining effective social relationships.  He said the Veteran's symptoms were somewhat controlled with continuous medication.  He noted that the Veteran still experienced some anxiety, did not trust, had a long history of difficulty in maintaining effective relationships, and tangential speech.  

Based on the evidence from the examination, and other evidence in his STRs, the Veteran was granted service connection for anxiety and depression.  He was given a 30 percent rating with the effective date for service connection and the 30 percent rating dating back to the day after his retirement from service--March 1, 2008.  

The Veteran's NOD was received in May 2008.  He submitted a statement in June 2008 wherein he argued for a higher initial rating for his anxiety and depression.  He noted that he took prescribed Klonopin and/or Xanax for anxiety three times a day to treat his panic attacks.  He said that, when taking the medications, he could not carry a firearm and this affected his job because he was in armed security.  He also said that he took medication to induce sleep.  The Veteran said that in light of this evidence, and that already of record, he felt he should receive a 50 percent disability rating.

The Veteran perfected his appeal in July 2009.  At that time he reported that he was taking Prozac, Buspar, and Xanax for his anxiety and depression and Ambien to help him sleep.  He said that, because of his psychological issues and his medications, he could not carry a firearm and had had to seek a new career.  He said that he had taken vacation and personal days because of anxiety attacks and the medications.  He said that he had current treatment from the hospital at Hill Air Force Base (HAFB).

The Veteran testified at his Board hearing in October 2009 that he had a different job and worked at a computer terminal during the day.  He also testified that he believed his symptomatology had gotten worse since his last examination.  He was still on medications for his anxiety and panic attacks.  His current stressor was his brother living with him for an extended period of time when it was supposed to have been a very temporary arrangement.  He described how easily he was distracted at work from little things such as noises or people passing by.  He wanted his house kept clean to his standard.  He would awaken at night and worry about things.  

The Board notes that the Veteran submitted evidence of outpatient treatment that he received at HAFB as a military retiree after his hearing.  The records cover a period from January 2009 to October 2009.  The records contain two entries in January 2009 that do refer to medication adjustments related to the Veteran carrying a weapon in his job in the security field.  An entry from March 2009 shows that the Veteran was looking for employment; however, as noted in the Veteran's hearing testimony he had changed jobs.  Other entries record refills of prescriptions.  An entry from October 2009 does not recount the Veteran's experiencing increased symptoms related to his brother living with him as well as a daycare situation with his daughter.  The entry recorded that the Veteran reported that things were bothering him in the past 3-4 works that did not usually bother him.  

The Board remanded the case for additional development in March 2011.  On remand, the Appeals Management Center (AMC) conducted the development as the agency of original jurisdiction (AOJ).

The AOJ wrote to the Veteran in April 2011.  The letter asked that the Veteran provide information and/or evidence of any additional treatment he had received.  He was advised that he would be scheduled for a VA examination.

Evidence of record reflects that the Veteran relocated from Utah to Tennessee.  A Report of General Information, dated May 6, 2011, noted the change in address for the Veteran based on a telephone conversation with him.  

The Veteran was afforded an examination on August 4, 2011.  The examiner noted that the purpose of the examination was to evaluate the Veteran for a possible increase in his disability rating.  The claims folder was noted as available and reviewed.  The examiner noted that the Veteran reported treatment at Arnold AFB in 2011.  She listed the treatment as for major depressive disorder, recurrent without psychotic features, alcohol dependence in remission, and rule out bipolar disorder II.  A date in May and a date in July 2011 were listed for the treatment.  The Veteran had not been hospitalized for his psychiatric disability.  Three medications were listed for treating his symptoms with a side effect of drowsiness noted.  He did not attend group or individual therapy.  The examiner noted that the Veteran was service connected for sleep apnea.

The Veteran was described as appearing clean and casually dressed and 15 minutes early for his appointment.  The examiner said the Veteran's psychomotor activity was unremarkable and his speech was rapid.  The Veteran's attitude was said to be cooperative and attentive and his affect normal.  The Veteran was noted to be anxious, agitated and depressed.  The examiner said the Veteran was easily distracted with a short attention span.  He was able to do serial 7's and spell "world" backwards.  The examiner said the Veteran was oriented to time and place but thought the day was August 5th instead of August 4th.  She said the Veteran had a rambling, racing thought process and was preoccupied with one or two topics and rumination.  There were no delusions.  The examiner said the Veteran reported ruminating thoughts that made it difficult to fall asleep.  He said he woke frequently during the night and stayed in bed until he fell back asleep.  He would wake up sleepy.  The examiner noted there were no hallucinations or evidence of inappropriate behavior.  

She also said the Veteran reported ritualistic behavior by way of everything needed to be in its place at his home.  He also reported counting words in lectures to add up to his age.  She noted that the Veteran drummed his fingers throughout the interview.  The Veteran reported experiencing anxiety attacks when he felt overwhelmed and upset.  The Veteran had no homicidal or suicidal thoughts.  The examiner reported that the Veteran's disability had a moderate effect on his household chores, shopping, and driving, and a slight impact on his engaging in sports/exercise.  In regard to the impact areas, the Veteran reported he needed to have things picked up at home and in place.  He felt uncomfortable in stores, especially when standing in line.  He could not tolerate traffic as it made him anxious and concerned with the tailgating by other drivers.

The examiner said the Veteran's recent and remote memory was good.  In regard to immediate memory, the examiner said the Veteran could name his date of birth and Social Security number.  He said that he had a hard time with remembering names.  The examiner noted that the Veteran could name 3 items out of 3 with immediate recall and after waiting 3 minutes.

The Veteran was employed in law enforcement at the air base.  He worked full-time with the employment being for the last 1-2 years.  He reported he had lost less than 1 week of work in the last year and this was due to stress causing him to leave work early.  The Veteran said he was concerned he would have to leave his job if he had to take more medications for his symptoms.

The examiner provided Axis I diagnoses of anxiety NOS and depression NOS.  She further stated that the Veteran's depression was manifested as low mood, social isolation, and irritability.  His obsessive compulsive behaviors involved counting, perfectionism and neatness.   She listed social stressors of social isolation, marital strain, estrangement from oldest son and divorced four times.  The examiner provided a GAF score of 63.  

The examiner stated that the Veteran did not have total occupational and social impairment due to his psychiatric disability.  She said he did not have deficiencies in judgment, thinking, family relations, work, mood or school.  She also said there was no reduced reliability or productivity due to mental disorder symptoms.  The examiner did say there was an occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.  She provided examples of the Veteran being socially isolated and having panic attacks.  She also said the Veteran had feelings of hopelessness, low mood, tearfulness, irritability and low frustration tolerance.  The examiner further stated that the Veteran had anxiety, obsessive compulsive behaviors and marital strain.  She said he was taking medications as prescribed but had not talked to his psychiatrist about his obsessive-compulsive behaviors.

As noted in the Introduction, the AOJ issued a rating decision in May 2012 that increased the disability rating for the Veteran's service-connected anxiety and depression to 50 percent, effective from March 1, 2008.  The Veteran's disability rating was further increased to 70 percent, effective from the date of the examination of August 4, 2011.  

The Veteran received notice of the rating action in May 2012.  He was also issued a supplemental statement of the case (SSOC) that same month.  The Veteran responded to the issuance of the SSOC, also in May 2012.  He waived the 30-day response period and asked that his case be returned to the Board.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's claim for a higher evaluation for his disability of anxiety and depression is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's disability has been rated under Diagnostic Codes 9413 and 9434.  38 C.F.R. § 4.132 (2011).  However, all mental disorders are rated by use of the same criteria, with the exception of eating disorders.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2011) demonstrates that the symptoms enumerated after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Under Diagnostic Code 9413 of Diagnostic Code 9434, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is for consideration where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent evaluation is applicable where there is total occupation and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 is defined as "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  

The Veteran was previously assigned a 30 percent rating for his psychiatric disability with the original rating decision of April 2008.  However, on remand and based on additional development, the AOJ reviewed the evidence of record and determined that a 50 percent rating was in order from March 1, 2008.  The AOJ stated that the evidence of record reflected a more severe disability from that date.  In that regard, the AOJ determined that results of the November 2007 examination showed evidence of constricted affect, depressed mood, disturbance of mood and motivation, difficulty in establishing and maintaining relationships, speech irrelevant, thought irrelevant, easily distracted, disturbed thought process and suspiciousness and panic attacks.  The decision noted the GAF score of 68 but did not comment on how such a score is typically associated with mild symptoms.  

The Board notes the symptomatology described by the Veteran at the time of his November 2007 examination, to include anxiety, panic attacks, trouble sleeping, tangential speech, depression, and evidence of some difficulty in establishing relationships as well as the need for medication for control of the symptoms.  The Veteran was concerned about the change to come in his life based on his retirement from military service.  The Board also notes the Veteran's own statements in regard to his social activities to include boating, camping in his RV and engaging in winter sports.  He engaged in other hobbies as well.  He had a relationship with a significant other at that time who later became his wife.

The Veteran testified to what he believed was a worsening in his symptoms in October 2009.  He noted more anxiety in his life as well as panic attacks.  He reported being easily distracted at work.  He had difficulty sleeping.  He felt that his medications had affected his ability to carry a weapon in his security job.  The records from HAFB note the Veteran as being seen from January 2009 to October 2009 with several entries documenting his statements of increased anxiety and worry as well as increases/changes in his medications.  

In reviewing the evidence of record, the Board finds that it does not support a rating in excess of 50 percent at any time prior to August 4, 2011.  In that regard, the AOJ afforded the Veteran every reasonable doubt in determining the severity of his disability as being at the 50 percent level from March 1, 2008.  There is no evidence of problems tantamount to suicidal ideation, intermittently illogical speech that is obscure or irrelevant, near-continuous panic, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances or an inability to establish and maintain effective relationships.  The November 2007 examiner provided a GAF of 68 even after stating the Veteran's symptomatology in his examination report, indicating his belief in the severity of the Veteran's symptoms.  Stated differently, the Veteran's symptomatology, as well as consideration of his social and occupational impairment as depicted in the evidence of record, does not support a 70 percent rating at any time prior to August 4, 2011.  

The Board finds no evidence of total occupation and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name at any time after August 4, 2011, to warrant the assignment of a 100 percent rating.  The Veteran remained employed and relocated to a different state and obtained employment in his chosen career field of law enforcement.  

Extraschedular Consideration

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the schedular evaluations for the Veteran's service-connected anxiety and depression are inadequate.  Therefore, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a disability rating in excess of 50 percent prior to August 4, 2011, or a disability rating in excess of 70 percent after that date.  The Veteran's claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Veteran submitted his claim in October 2007.  He was provided with notice on how to substantiate his claim that same month.  He was granted service connection by way of a rating decision dated in April 2008.  Thus his claim for service connection was substantiated at that time.  

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court), has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As stated, the Veteran's claim for service connection for a psychiatric disability, anxiety and depression, was granted and an effective date and disability rating was assigned in the rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  His STRs were obtained as part of his BDD claim.  Federal military retiree records were submitted by the Veteran as well as his several lay statements.  The Veteran was afforded VA and contract examinations in the development of his claim.  The Veteran testified at a Board hearing.  His case was remanded for additional development in March 2011.  

The examination reports contain sufficient evidence by which to evaluate the Veteran's service-connected disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2007 examination provided a positive opinion to establish service connection and a level of disability.  The August 2011 VA examination provided a thorough review of the Veteran's symptomatology and served as the basis for an even higher rating.  

The Board notes that the VA examiner of August 2011 recorded that the Veteran reported having been seen on two occasions for treatment at a local air base.  The AOJ wrote to the Veteran in April 2011.  He was specifically asked to submit evidence of treatment or authorize VA to obtain any outstanding records of such treatment.  However, the Veteran failed to identify any additional sources of treatment records he wanted to have considered in his claim.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is unaware of any such evidence.


ORDER

An initial disability rating in excess of 50 percent for service-connected anxiety and depression prior to August 4, 2011, and a disability rating in excess of 70 percent from that date is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


